Citation Nr: 1640116	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  10-32 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial increased evaluation for service-connected carpal tunnel syndrome, right upper extremity, currently evaluated as noncompensable prior to May 21, 2010, and as 10 percent disabling thereafter.  

2.  Entitlement to an initial increased evaluation for service-connected carpal tunnel syndrome, left upper extremity, currently evaluated as noncompensable prior to May 21, 2010, and as 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from July 1984 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for carpal tunnel syndrome, left upper extremity, and carpal tunnel syndrome, right upper extremity, with each disability evaluated as noncompensable (0 percent disabling).  

The Veteran appealed the issues of entitlement to initial compensable evaluations.  In June 2015, the RO granted the claims, to the extent that it assigned 10 percent evaluations for each upper extremity, with effective dates of May 21, 2010.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  As of August 28, 2008, the Veteran's carpal tunnel syndrome, right upper extremity, is shown to have been productive of mild incomplete paralysis of the median nerve, but not moderate incomplete paralysis, neuritis, or neuralgia, of the median nerve.

2.  As of August 28, 2008, the Veteran's carpal tunnel syndrome, left upper extremity, is shown to have been productive of mild incomplete paralysis of the median nerve, but not moderate incomplete paralysis, neuritis, or neuralgia, of the median nerve.



CONCLUSIONS OF LAW

1.  As of August 28, 2008, the criteria for an initial evaluation of 10 percent, and no more, for service-connected carpal tunnel syndrome, right upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2015).

2.  As of August 28, 2008, the criteria for an initial evaluation of 10 percent, and no more, for service-connected carpal tunnel syndrome, left upper extremity, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Codes 8515, 8615, 8715 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to increased initial evaluations for his service-connected carpal tunnel syndrome of the bilateral upper extremities.  He argues that he has symptoms that include numbness of both hands while driving, biking, typing, and sleeping, and that he must wear braces on both hands in order to sleep through the night.  He argues that a November 2009 EMG from Walter Reed Army Medical Center (WRAMC) supports his claims (discussed infra).

In February 2009, the RO granted service connection for carpal tunnel syndrome, left upper extremity, and right upper extremity, with each disability evaluated as noncompensable (0 percent disabling).  The RO assigned effective dates for service connection of August 28, 2008.  The Veteran appealed the issues of entitlement to initial compensable evaluations.  

In June 2015, the RO granted the claims, to the extent that it assigned 10 percent evaluations for each upper extremity, with effective dates of May 21, 2010.  Since these increases did not constitute a full grant of the benefit sought, the increased initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2015), the Veteran's service treatment records show that in 2006, he was found to have bilateral carpal tunnel syndrome.  He complained of bilateral hand pain and paresthesias with nigh-time wakening.  He reported good improvement with splinting.  A June 2006 electromyogram (EMG) contained an impression noting an abnormal study, with findings consistent with a moderate to severe compromise (motor and sensory fibers) of the median nerves, left greater than right, consistent with focal demyelination without axonal degeneration.  A May 2007 separation examination report notes that he was awaiting surgery for tendon release due to typing, and that he used night splints, with tingling in the middle three fingers of both hands.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. § Part 4 (2015).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The RO has evaluated the Veteran's carpal tunnel syndrome under 38 C.F.R. § 4.124a. 

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2015). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

Neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their 
 residuals, attention is given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).

Under DC 8515, a 10 percent evaluation is warranted for mild incomplete paralysis of the median nerve (major and minor wrist);

A 20 percent evaluation is warranted for moderate incomplete paralysis of the median nerve (minor wrist); a 30 percent evaluation is warranted for moderate incomplete paralysis of the lower radicular group (major wrist).

Diagnostic Codes 8615 and 8715 address the criteria for evaluating neuritis and neuralgia of the median nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8615, 8715 (2015).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Prior to May 21, 2010

A QTC examination report, dated in October 2008, shows that the Veteran reported a one-year history of symptoms of tingling in his fourth and fifth fingers, bilaterally.  He also reported numbness.  He denied weakness of his fingers.  His symptoms were noted to be intermittent, as often as once a month, with each occurrence lasting 20 minutes.  He reported ten attacks within the past year.  His ability to perform daily functions during flare-ups was normal.  He was not receiving treatment for his condition.  There was no functional impairment.  He was noted to be right-handed.  The wrists had 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 20 degrees of radial deviation, and 45 degrees of ulnar deviation (all bilaterally).  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use (bilaterally).  The Veteran could tie his shoelaces, and fasten buttons, without difficulty.  He could pick up a piece of paper and tear it without difficulty.  The fingertips could approximate that proximal transverse crease of the palm, bilaterally.  With the thumb attempting to oppose the fingers, the measurement between the tip of the thumbs and the tip of the fingers was 0 centimeters for the index, long, ring, and little fingers, bilaterally.  With the thumb attempting to oppose the fingers, the measurement between the pad of the thumbs and the fingers was 0 cm. for the index, long, ring, and little fingers, bilaterally.  Hand strength was within normal limits, bilaterally.  In the upper extremities, coordination, motor function, and sensory function, were within normal limits.  There was no peripheral nerve involvement.  

With regard to the claim for bilateral carpal tunnel syndrome, the examiner stated that "there is no diagnosis because there is no pathology to render a diagnosis.  

A WRAMC EMG report, dated in November 2009, contains a conclusion noting an abnormal examination, with evidence of a right median neuropathy at the wrist, involving both motor and sensory fibers.  There was evidence of demyelination as well as axonal loss.  The findings were consistent with a diagnosis of right carpal tunnel syndrome.  There was also a left median neuropathy at the wrist, involving both motor and sensory fibers.  There was no evidence of axonal loss; the lesion appeared to be demyelinating in nature.  The findings were consistent with a diagnosis of right carpal tunnel syndrome.  The findings were consistent with the Veteran's clinical presentation of bilateral hand numbness with nocturnal symptoms.  

In a statement, dated in March 2010, the physician who administered the Veteran's November 2009 EMG, Dr. F, stated that the Veteran's findings are consistent with severe right carpal tunnel syndrome and moderate left carpal tunnel syndrome.  

The Board finds that the criteria for an initial 10 percent evaluation are shown to have been met as of the date of service connection, i.e., August 28, 2008.  During service, the Veteran is shown to have bilateral hand pain and numbness, and to have used splints.  A June 2006 EMG noted findings consistent with a moderate to severe compromise in both the motor and sensory fibers of the bilateral median nerves.  His symptoms were sufficiently severe to warrant consideration for bilateral tendon release surgery (it does not appear such surgery was ever performed).  Following service, during his October 2008 QTC examination, the Veteran continued to report symptoms reasonably consistent with those reported during service, such as hand tingling and numbness.  His November 2009 EMG was abnormal.  The EMG report states that there was evidence of a bilateral median neuropathy at the wrist involving both motor and sensory fibers that was consistent with a diagnosis of bilateral carpal tunnel syndrome.  The EMG report also states that the findings were consistent with the Veteran's clinical presentation of bilateral hand numbness with nocturnal symptoms.  The Board therefore finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that his symptoms are shown to have been productive of mild incomplete paralysis of the median nerve, bilaterally, and that the criteria for a 10 percent ratings are shown to have been met under DC 8515 as of August 28, 2008.  

A rating in excess of 20 percent is not warranted.  

The evidence does not demonstrate that the Veteran's right wrist, or left wrist, carpal tunnel syndrome is shown to have been manifested by moderate incomplete paralysis, neuritis, or neuralgia, of the median nerve, such that an initial evaluation in excess of 10 percent is warranted under DC's 8515, 8615, or 8715.  The Veteran is not shown to have been receiving treatment for his symptoms following service.  The QTC examination report shows inter alia that his ability to perform daily functions during flare-ups was normal, that there was no functional impairment, that he had a full range of motion in his fingers and wrists, and that coordination, motor function, and sensory function, were within normal limits in the upper extremities.  The examiner did not find any pathology upon which to render a diagnosis.  Although the Board has considered Dr. F's March 2010 statement, this report is unsupported by citation to, or association with, clinical findings, and the Board finds that the October 2008 and May 2010 QTC examination reports warrant more probative value.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the May 2010 QTC examination report is the most current examination report of record.  See Boggs v. West, 11 Vet. App. 334, 344 (1998).     

Based on the foregoing, the Board finds that the evidence does not show that the Veteran's right wrist, or left wrist, disability is shown to have been manifested by symptomatology that more nearly approximates the criteria for an initial evaluation in excess of 10 percent under DC 8515, and that the preponderance of the evidence is against initial evaluations in excess of 10 percent.

The Board also concludes that the evidence does not demonstrate that the Veteran's right wrist, or left wrist, disability are shown to have been manifested by moderate incomplete neuritis or neuralgia of the median nerve, such that an increased rating is warranted under DC 8615 or DC 8715.  In this regard, there is no evidence of neuritis or neuralgia.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation, and motion, the Board finds that it is not shown that the Veteran's service-connected right wrist, or left wrist, disability has resulted in moderate neuritis or neuralgia of the median nerve.  An initial evaluation rating in excess of 10 percent for carpal tunnel syndrome of either upper extremity is therefore not warranted under DC's 8615 or 8715.

As of May 21, 2010

A QTC examination report, dated in May 2010, shows that the examination was performed on May 21, 2010.  The report shows the following: With regard to his left wrist, the Veteran complained of tingling and constant numbness in his ring and pinky (little) fingers, with weakness of the fingers at the base of the thumb.  His symptoms interrupted his sleeping.  His symptoms occurred intermittently, as often as weekly, and lasted about 10 to 20 minutes.  He reported 52 attacks in the past year.  He had to stop using his hands during flare-ups.  He had received steroid injections.  He could not use an affected hand while driving, cycling, or any activity, during a flare-up.  With regard to the right wrist, he reported constant tingling, numbness and weakness of his fingers.  He denied having overall functional impairment from his carpal tunnel syndrome.  For both wrists, he reported having to wear a brace on both wrists in order to sleep well, drive, ride a bicycle, mow the lawn, or type.  

On examination, there was no evidence of hand tremor.  Dorsiflexion, palmar flexion, radial deviation, and ulnar deviation were all described as being within normal limits.  Repetitive range of motion was possible in each wrist, and there was no additional limitation of motion in either wrist following repetitive motion.  For both wrists, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran could tie his shoelaces, and fasten buttons, without difficulty.  He could pick up a piece of paper and tear it without difficulty.  The fingertips could approximate that proximal transverse crease of the palm, bilaterally.  With the thumb attempting to oppose the fingers, the measurement between the tip of the thumbs and the tips of the fingers was 0 centimeters for the index, long, ring, and little fingers, bilaterally.  With the thumb attempting to oppose the fingers, the measurement between the pads of the thumbs and the fingers was 0 cm. for the index, long, ring, and little fingers, bilaterally.  Hand strength was within normal limits, bilaterally.  In the upper extremities, coordination, motor function, and sensory function, were within normal limits, except for pin prick sensory dysfunction.  There was neuralgia.  The diagnoses noted bilateral carpal tunnel syndrome, active.  The effects on his usual occupation, and daily activity, was numbness of the hands.    

The Board finds that an evaluation in excess of 10 percent is not warranted. The Veteran has reported having constant tingling, numbness and weakness of bilateral hands and fingers.  He reports having to wear a brace on both wrists in order to sleep well, drive, ride a bicycle, mow the lawn, or type.  However, the May 2010 QTC examination report shows that his wrist motion was within normal limits, bilaterally.  Repetitive range of motion was possible in each wrist, and there was no additional limitation of motion in either wrist following repetitive motion.  For both wrists, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Coordination, motor function, and sensory function, were within normal limits, bilaterally, except for pin prick sensory dysfunction.  Accordingly, as of May 21, 2010, moderate incomplete paralysis of either median nerve is not shown, an evaluation in excess of 10 percent is not warranted for either wrist under DC 8515.

The Board also concludes that the evidence does not demonstrate that the Veteran's right wrist, or left wrist, disability is shown to have been manifested by moderate incomplete neuritis or neuralgia of the median nerve, such that an increased rating is warranted under DC 8615 or DC 8715.  In this regard, there is no evidence of neuritis.  The May 2010 QTC examination report notes that there is evidence of neuralgia.  However, given the aforementioned medical evidence, to include the findings (or lack thereof) as to such symptoms as strength, sensation, and motion, the Board finds that it is not shown that the Veteran's service-connected right wrist, or left wrist, disability has resulted in moderate neuritis or neuralgia of the median nerve.  An initial evaluation rating in excess of 10 percent for carpal tunnel syndrome of either upper extremity is therefore not warranted under DC's 8615 or 8715.

Conclusion

The Board has considered the Veteran's statements that he should be entitled to increased initial evaluations.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Veteran is competent to report his carpal tunnel syndrome symptoms, as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased initial evaluations.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, to the extent that the claims have been denied, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The QTC examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period, other than as noted.  The evidence of record from the day the Veteran filed the claims to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period, other than as noted.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the claimed disabilities such that an increased initial evaluation is warranted for either disability, other than as noted.  

In reaching these decisions, to the extent the claims have been denied, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Board has also considered whether referral for an extraschedular rating is appropriate.  This requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  The Veteran is shown to have reported having symptoms such as bilateral hand pain, numbness and tingling.  The RO clearly based its evaluations on the appropriate rating criteria.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  As such, referral for extraschedular consideration is not warranted.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not show that either of his service-connected disabilities have caused him to miss work, or that they have resulted in any surgery or hospitalization.  It is only in taking into consideration the Veteran's statements and providing him all benefit of any remaining doubt that the current evaluations can be justified, let alone higher evaluations.  The Board finds, therefore, that the Veteran's service-connected disabilities are not shown to have result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board has not attempted to dissociate any upper extremity symptoms from either of the service-connected disabilities in issue.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded two examinations.  In this regard, the Board has considered that the most recent examination was in May 2010.  However, the mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Here, the Veteran has not asserted that his symptoms have worsened since his last examination.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

As of August 28, 2008, an initial evaluation of 10 percent, and no more, for service-connected carpal tunnel syndrome, right upper extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

As of August 28, 2008, an initial evaluation of 10 percent, and no more, for service-connected carpal tunnel syndrome, left upper extremity, is granted, subject to the laws and regulations governing the award of monetary benefits.

An evaluation in excess of 10 percent for service-connected carpal tunnel syndrome, right upper extremity, and carpal tunnel syndrome, left upper extremity, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


